DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 1, 9, and 17 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for preventing the loss of events”. The claim(s) recite(s) the limitation(s) of “classifying each of the plurality of events as a first class event with a relatively high priority or a second class event with a relatively low priority, based on one or more event attributes”. This/These limitation(s), as drafted, is(are) a process (processes) that, under its (their) broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “a memory device“ in claims 1 and 9 and “a non-transitory computer-readable medium” in claim 17, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, the claim(s) encompass(es) the user manually classifying each of the events as either high or low priority. Classifying is decision making, and more specifically sorting a mental process. The mere nominal recitation of generic processing components does not take the claim limitation(s) out of 
This judicial exception is not integrated into a practical application because the additional elements recited in claims 1, 9, and 17 are recited at a high level of generality, i.e., as generic processor performing a generic computer function. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more ([0028-0033], fig. 1).

Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 2, 9, 10, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newton (U.S. Patent Application Publication No. 2019/0312825).
Regarding claim 9, Newton discloses a method for operating a system, which includes a memory device including a plurality of blocks and a controller including firmware, the method comprising:
creating a tracker event log including a plurality of event-items pertaining to events occurring during execution of the firmware ([0026, 0027, 0033-0035]);
classifying each of the plurality of events as a first class event with a relatively high priority or a second class event with a relatively low priority, based on one or more event attributes (The device has hardware including storage with at least one first class of storage and at least one second class of storage, the first class of storage being faster than the second class of storage. A first portion of the first class of storage is allocated for log data, and a second portion of the second class of storage is allocated for log data. The method includes obtaining log event data from at least one component or service on the device that is to be delivered to a component or service on a distinct device. Each log event data item has a priority. If a connection to an external location is lost, at least some of the log event data items are selectively stored in the storage, wherein the storing is based on priority of the log event data items, Abstract, Log data may be categorized or prioritized based on its importance, [0031], the priority or category of various log data items may be used to determine what log data to keep and where to keep it, [0032]); and
storing the first class events in a first pool of blocks among the plurality of blocks and storing the second class events in a second pool of blocks among the plurality of blocks (Abstract, [0036], [0041-0043]).
Regarding claim 10, Newton discloses wherein the event attributes indicate importance of the events ([0031, 0033-0036]).
Claim(s) 1 and 2 is(are) the system implementation which implement(s) the method of claim(s) 9 and 10 and is(are) rejected on the same grounds as claim(s) 9 and 10.
Claim(s) 17 and 18 is(are) the computer implemented medium containing instructions of to implement the method claim(s) 9 and 10, and is(are) rejected on the same grounds as claim(s) 9 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113